CONSENT TO BE COME PARTY PLAINTIFF
m~~~~~~


       By my signatme below, I hereby authorize the filing and prosecution of claims in my name
and on my behalf to contest the failure ofDEFENDANT(S), EMPLOYER

                ~T~ft*, ft~~#~mNft~~-ft~ft$~W~~-~~~
                                            Kingstech
to pay me overtime wages andjor minimum wages as required under state andjor federal law
including the Fair Labor Standards Act and also authorize the filing of this consent in the action(s)
challenging such conduct.




                                                               ___./             I

 Xu, FengYu                                  ---.;./ '\ l· \
                                              L
                                                                ' '"~'! '.i L·i'
                                                                !-e    •.J   ;
                                                               "-'--"""--'"------
 PARTY PLAINTIFF                                               Signature
                                                               ~:g




 Date
 BM




                                       Page 6 of6                                    Initials - - - - - -
